Opinion by
Walker, J.
When the case was called for trial counsel for the Government moved that the protest be dismissed for insufficiency and failure of *429compliance with section 614, Tariff Act of 1930. The court found that the protest does not “distinctly and specifically” set forth the reasons for the objection to the decision of the collector, nor was any of the necessary information given. As the protest does not comply with the requirements of section 514, the motion to dismiss was granted.